Citation Nr: 1226531	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-47 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from July 1967 to May 1971.  His awards and decorations include a Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, which granted service connection for PTSD and assigned an initial 50 percent disability rating, effective from October 2007.  

In June 2012, the Veteran and his spouse provided testimony at a travel Board hearing.  A transcript of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal seeking an initial rating in excess of 50 percent for PTSD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

A brief review of the evidence indicates that Veteran was last examined by VA in September 2010.  At that time, the Veteran reported that he was employed full-time as a mail handler and had been employed in this capacity for more than 20 years.  PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 50 was assigned.  In hearing testimony presented in 2012, the Veteran indicated that a rating in excess of 50 percent was warranted, indicating that he did not socialize with anybody (hearing transcript p. 4) and indicating that he had not described to the VA examiner in 2010 the full severity of his condition (p. 8).  At the hearing, he also mentioned receiving occasional VA treatment through a specific doctor at VA, but mentioned that he had not been seen for a couple of years.   

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  During his hearing, the Veteran provided credible testimony indicating that his condition may have worsened.  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.  

The file contains VA records dated from 2005 to May 2007, some of which reveal psychiatric treatment.  It is not clear if the VA records on file are complete, as the Veteran's 2012 hearing testimony suggests that more recent pertinent VA treatment records may exist.  As the case is being remanded, and the Veteran reports that he has receives his psychiatric treatment through VA, records dated from May 2007 forward will be sought and added to the record prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his increased initial disability rating claim for PTSD.  Appropriate steps shall be taken to obtain any identified records.

In addition, copies of all available VA records, including psychiatric/mental health treatment records, assessments and examination reports dated from May 2007 forward, must be requested and associated with the claims file.  

2.  After any available records are obtained and added to the claims file, the RO shall schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD, in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  In this regard, the Veteran lay account of symptoms and manifestations should also be considered and recorded.  

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD, or deficient in most areas.  In addition, the examiner is requested to document the Veteran's employment status and address whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.  The examiner should assign a GAF score relating to the Veteran's PTSD and explain the basis for this finding.

3.  The RO should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO will then readjudicate the Veteran's claim for an initial rating in excess of 50 percent for PTSD.  Readjudication of the claim should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  If any benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



